DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on September 8, 2021.

Drawings
3.	The drawings were received on July 6, 2020.  These drawings are accepted.

EXAMINER'S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via telephone with Applicant’s Representative Brett Guenther on November 5, 2021.

The application has been amended as follows: 
turned ON by a first switching signal--.  

Allowable Subject Matter
5.	Claims 1-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
A gate driver circuit comprising:
a source circuit including:
 	a source transistor that can be configured to conduct an ON current from a high voltage to an output; and 
 a sink circuit including:
 	a first sink transistor directly coupled between the output and a ground that can be configured to conduct a first OFF current from the output to the ground, and 
 	a second sink transistor directly coupled between the output and the ground that can be configured to conduct a second OFF current from the output to the ground, a drive strength of the sink circuit controlled based on ON/OFF states of the first sink transistor and the second sink transistor. 


A method for driving a gate of a power transistor, the method comprising: 
to drive the gate to an ON state: 
 	configuring a source transistor to conduct an ON current from a high voltage to the gate; and 
to drive the gate to an OFF state: 
 	configuring a first sink transistor ON to conduct a first OFF current from the gate to a ground during a switching period; 
 	configuring a second sink transistor ON to conduct a second OFF current from the gate to the ground to increase a drive strength during a first portion of the switching period, the first sink transistor and the second sink transistor both being ON during the first portion; and 
 	configuring the second sink transistor OFF to not conduct the second OFF current from the gate to the ground to decrease the drive strength during a second portion of the switching period.

Regarding claims 18-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
A gate driver circuit comprising:
 	a source circuit including:
 	 	a source transistor that can be configured to conduct an ON current from a high voltage to an output; and
 	 a sink circuit including:
 	 	a first sink transistor that can be tuned ON by a first switching signal to conduct a first OFF current from the output to a ground, and 
 	 	a second sink transistor that can be turned ON and then OFF by a second switching signal while the first sink transistor is ON, the second sink transistor conducting a second OFF current from the output to the ground while the second sink transistor is ON. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parto et al (US 2015/0115911) deals with an adaptive off time control scheme for semi-resonant and hybrid converters, and Hall et al (US 6,459,325) deals with an output buffer having a pre-driver transition controller.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838